Opinion
Per Curiam,
The appellant, Michael Stephens, was convicted in a nonjury trial, of larceny. Prior to trial, appellant’s application to suppress evidence was denied. Post-verdict motions were denied and the judgment of sentence was affirmed per curiam on appeal to the Superior Court. Commonwealth v. Stephens, 220 Pa. Superior Ct. 743, 286 A.2d 408 (1971).
The only issue raised is whether the arresting police officer had the constitutionally required probable cause to arrest the appellant. See U.S. Const. amend. IV; Pa. Const. art. I, §8.
Mr. Chief Justice Jones, Mr. Justice Eagen, and Mr. Justice Pomeroy are of the opinion that the order of the Superior Court and the judgment of sentence should be affirmed. Mr. Justice O’Brien, Mr. Justice Roberts, and Mr. Justice Manderino are of the opinion that the order of the Superior Court and the judgment of sentence should be reversed.
The members of this Court being equally divided, the order of the Superior Court and the judgment of sentence of the trial court are not disturbed and remain in effect.
Mr. Justice Nix took no part in the consideration or decision of this case.